Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 06 April, 2021. After entry of the amendment claims 17, 19-22, 26-33, and 35 are pending in the instant application and currently under examination.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The previous rejection of claim 31 under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicant’s amendment and arguments.

35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --



	Claims 17, 19, 20, 22, 26, 28-30, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Takada et al. (2003). Amended claim 17 recites a method of treating EBOV infection in a mammal involving the administration of an antibody composition comprising: 1) a polypeptide comprising the variable heavy (VH) and light (VL) chains of SEQ ID NOS.: 1 and 2, respectively; or 2) a polypeptide comprising SEQ NOS.: 1 and 2. Claim 30 is directed toward a method of treating Ebola virus (EBOV) infection comprising administering to a mammal an effective amount of an anti-EBOV mAb comprising the VH of SEQ ID NO.: 1 and the VL of SEQ ID NO.: 2, wherein said VH chain is encoded by any one of the nucleic acids comprising SEQ ID NOS.: 94-97 and 9-25 and the VL chain is encoded by any one of the nucleic acids comprising SEQ ID NOS.: 26-46.	Claim 32 is directed toward a method to inhibit or neutralize EBOV replication or infection comprising administering to a mammal an effective amount of an anti-EBOV mAb comprising the VH of SEQ ID NO.: 1 and the VL of SEQ ID NO.: 2, wherein said VH chain is encoded by any one of the nucleic acids comprising SEQ ID NOS.: 94-97 and 9-25 and the VL chain is encoded by any one of the nucleic acids comprising SEQ ID NOS.: 26-46.
	As previously set forth, Takada et al. (2003) disclose the administration of mAb 133/3.16 (IgG1) to a mammal for the prevention of EBOV infection. In particular, the mAbs were administered intraperitoneally to BALB/c mice on multiple occasions. The mice were challenged with a lethal dose of mouse-adapted EBOV. All mice treated with mAb 133/3.16 were protected from a lethal infection without symptoms of disease (see MATERIALS AND METHODS, Passive immunization and protection tests with mice, Monoclonal antibody 133/3.16 appears to be identical to the mAb disclosed in the specification (SEQ ID NOS.: 1 and 2). Moreover, since this publication discloses the same mAb, it would also have rendered the claimed nucleic acids inherent. Having possession of the claimed mAbs would have reasonably enabled the skilled artisan to use any one of a number of reverse translation programs to obtain the nucleic acid sequences encoding said mAb. 
	Applicant traverses and submits the prior art relied upon fails to describe and enable the claimed invention. It was noted that Takada and colleagues failed to provide the amino aid sequence for either VH or VL chain. It was argued that any given mAb amino acid sequence is unpredictable until it has actually been sequenced. It was also argued that different antibodies may bind the same antigen. Applicant notes that mAb 13F6-1-2 and the claimed mAb both bind EBOV GP, yet display different amino acid sequences. These arguments are clearly not persuasive. As previously set forth, Takada and colleagues provide a hybridoma cell line producing mAb 133/3.16, as well as, the isolation, purification, and administration of this mAb to prevent/treat EBOV infection in a mammal. This publication appears to disclose the same mAb currently claimed by Applicant. The disclosure of the instant application provides the same identical steps for generating the claimed mAb as disclosed in the prior art. In fact, the characterization of this mAb in terms of binding specificity, neutralizing activity, and therapeutic potential appears to be identical to the same mAb currently claimed. Applicant has failed to proffer any data or publications demonstrating that said mAb differs structurally from the claimed mAb. As previously set forth, the prior art appears to disclose the same antibody and hybridoma cell line producing it.
	 
	Claims 17, 19, 20, 22, 26, 28-30, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Takada et al. (2007). Amended claim 17 recites a method of treating EBOV infection in a mammal involving the administration of an antibody composition comprising: 1) a polypeptide comprising the variable heavy (VH) and light (VL) chains of SEQ ID NOS.: 1 and 2, respectively; or 2) a polypeptide comprising SEQ NOS.: 1 and 2. Claim 30 is directed toward a method of treating Ebola virus (EBOV) infection comprising administering to a mammal an effective amount of an anti-EBOV mAb comprising the VH of SEQ ID NO.: 1 and the VL of SEQ ID NO.: 2, wherein said VH chain is encoded by any one of the nucleic acids comprising SEQ ID NOS.: 94-97 and 9-25 and the VL chain is encoded by any one of the nucleic acids comprising SEQ ID NOS.: 26-46.	Claim 32 is directed toward a method to inhibit or neutralize EBOV replication or infection comprising administering to a mammal an effective amount of an anti-EBOV mAb comprising the VH of SEQ ID NO.: 1 and the VL of SEQ ID NO.: 2, wherein said VH chain is encoded by any one of the nucleic acids comprising SEQ ID NOS.: 94-97 and 9-25 and the VL chain is encoded by any one of the nucleic acids comprising SEQ ID NOS.: 26-46.
	As previously set forth, Takada et al. (2007) disclose the administration of mAb 133/3.16 (IgG) to a mammal for the prevention of EBOV infection. In particular, the mAb was administered intraperitoneally to both mice and guinea pigs on multiple occasions. Animals were challenged with a lethal dose of mouse-adapted EBOV. All animals treated with mAb 133/3.16 were protected from a lethal infection without symptoms of disease (see Materials and Methods, 2.4 Passive immunization and protection tests with mice and guinea pigs, p. 994; Tables 1-5, pp. 995-997; 3.3. Prophylactic and therapeutic effects of monoclonal antibodies in Monoclonal antibody 133/3.16 appears to be identical to the mAb disclosed in the specification (SEQ ID NOS.: 1 and 2). Moreover, since this publication discloses the same mAb, it would also have rendered the claimed nucleic acids inherent. Having possession of the claimed mAbs would have reasonably enabled the skilled artisan to use any one of a number of reverse translation programs to obtain the nucleic acid sequences encoding said mAb. 
	Applicant traverses and submits the prior art relied upon fails to describe and enable the claimed invention. It was noted that Takada and colleagues failed to provide the amino aid sequence for either VH or VL chain. It was argued that any given mAb amino acid sequence is unpredictable until it has actually been sequenced. It was also argued that different antibodies may bind the same antigen. Applicant notes that mAb 13F6-1-2 and the claimed mAb both bind EBOV GP, yet display different amino acid sequences. These arguments are clearly not persuasive. As previously set forth, Takada and colleagues provide a hybridoma cell line producing mAb 133/3.16, as well as, the isolation, purification, and administration of this mAb to prevent/treat EBOV infection in a mammal. This publication appears to disclose the same mAb currently claimed by Applicant. The disclosure of the instant application provides the same identical steps for generating the claimed mAb as disclosed in the prior art. In fact, the characterization of this mAb in terms of binding specificity, neutralizing activity, and therapeutic potential appears to be identical to the same mAb currently claimed. Applicant has failed to proffer any data or publications demonstrating that said mAb differs structurally from the claimed mAb. As previously set forth, the prior art appears to disclose the same antibody and hybridoma cell line producing it.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Graham v. Deere
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 U.S.P.Q. 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 27 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Takada et al. (2003) in view of Hart and Wilson (2008). Claim 27 further requires the administration of a chimeric mAb for the prevention and or treatment of EBOV infection. Claim 31 is directed toward a method to prevent or treat EBOV infection, comprising administering to a mammal an effective amount of a composition having an antibody comprising a polypeptide encoded by any one of SEQ ID NOS.: 5 or 7-25 and a polypeptide encoded by any one of SEQ ID NOS.: 6 or 26 to 46, an isolated polypeptide comprising an amino acid sequence encoded by any one of SEQ ID NOS.: 5 or 7-25 and an amino acid sequence encoded by any one of SEQ ID NOS.: 6 or 26 to 46, or an isolated polypeptide comprising SEQ ID NO.: 1.
Takada and colleagues do not disclose the administration of chimeric antibodies or the treatment of humans. However, Hart and Wilson clearly teach that murine anti-EBOV mAbs can be converted into human chimeras that will reduce the immunoreactivity of said mAbs when administered to human patients. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify mAb 133/3.16, as provided by Takada et al. (2003), to incorporate humanized portions, as taught by Hart and Wilson (2008), to reduce the immunoreactivity of this mAb. 
Applicant traverses and submits the prior art relied upon fails H or VL chain. It was argued that any given mAb amino acid sequence is unpredictable until it has actually been sequenced. It was also argued that different antibodies may bind the same antigen. Applicant notes that mAb 13F6-1-2 and the claimed mAb both bind EBOV GP, yet display different amino acid sequences. These arguments are clearly not persuasive. As previously set forth, Takada and colleagues provide a hybridoma cell line producing mAb 133/3.16, as well as, the isolation, purification, and administration of this mAb to prevent/treat EBOV infection in a mammal. This publication appears to disclose the same mAb currently claimed by Applicant. The disclosure of the instant application provides the same identical steps for generating the claimed mAb as disclosed in the prior art. In fact, the characterization of this mAb in terms of binding specificity, neutralizing activity, and therapeutic potential appears to be identical to the same mAb currently claimed. Applicant has failed to proffer any data or publications demonstrating that said mAb differs structurally from the claimed mAb. As previously set forth, the prior art appears to disclose the same antibody and hybridoma cell line producing it.

Claims 27 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Takada et al. (2007). Claim 27 further requires the administration of a chimeric mAb for the prevention and or treatment of EBOV infection. Claim 31 is directed toward a method to prevent or treat EBOV infection, comprising administering to a mammal an effective amount of a composition having an antibody comprising a polypeptide encoded by any one of SEQ ID NOS.: 5 or 7-25 and a polypeptide encoded by any one of SEQ ID NOS.: 6 or 26 to 46, an isolated polypeptide comprising an amino acid sequence .
Takada and colleagues do not disclose the administration of chimeric antibodies or the treatment of humans. However, Hart and Wilson clearly teach that murine anti-EBOV mAbs can be converted into human chimeras that will reduce the immunoreactivity of said mAbs when administered to human patients. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify mAb 133/3.16, as provided by Takada et al. (2007), to incorporate humanized portions, as taught by Hart and Wilson (2008), to reduce the immunoreactivity of this mAb. 
Applicant traverses and submits the prior art relied upon fails to describe and enable the claimed invention. It was noted that Takada and colleagues failed to provide the amino aid sequence for either VH or VL chain. It was argued that any given mAb amino acid sequence is unpredictable until it has actually been sequenced. It was also argued that different antibodies may bind the same antigen. Applicant notes that mAb 13F6-1-2 and the claimed mAb both bind EBOV GP, yet display different amino acid sequences. These arguments are clearly not persuasive. As previously set forth, Takada and colleagues provide a hybridoma cell line producing mAb 133/3.16, as well as, the isolation, purification, and administration of this mAb to prevent/treat EBOV infection in a mammal. This publication appears to disclose the same mAb currently claimed by Applicant. The disclosure of the instant application provides the same identical steps for generating the claimed mAb as disclosed in the prior art. In fact, the characterization of this mAb in terms of binding specificity, neutralizing activity, and therapeutic potential appears to be identical to the same mAb currently claimed. Applicant has failed same antibody and hybridoma cell line producing it.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement
The previous rejection of claims 17, 19-22, 26-29, and 34 under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims, is hereby withdrawn upon further reconsideration of the art and Applicant’s arguments.

Action Is Final
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
03 July, 2021